Wells, J.
The complaint on the St. of 1869, c. 415, § 44, alleges reason to believe and belief that certain intoxicating liquors are kept and deposited by Thomas McCormick “ in a certain three-story brick building with basement, situate,” &c.; and prays for a warrant to search “ said three-story brick building with basement and all sheds and outbuildings belonging to said building.” The warrant recites the complaint and directs the officer to enter “ the three-story brick building and all outhouses and sheds belonging to said building herein above described,” and make search. The St. of 1869, c. 415, § 44, authorizes the magistrate to issue a warrant " to search the premises in which it is alleged such liquor is deposited.” In Commonwealth v. Intoxi*146cating Liquors, 109 Mass. 371, and Same v. Same, 109 Mass. 373, it was held that a warrant which authorizes the search of any building or part of a building not included in the description of the premises in which the liquor is alleged to be deposited, is wholly void. This case comes within the principle of those decisions. Exceptions sustained.